Citation Nr: 0810147	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to April 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified at a Video Conference Hearing chaired 
by the undersigned Veterans Law Judge in October 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  During the hearing, the veteran submitted 
additional medical evidence, which has not been reviewed by 
the RO, with a waiver of initial RO consideration of these 
records.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment which more nearly approximate deficiencies in most 
areas than total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.


A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Analysis

The veteran contends that the symptomatology associated with 
her PTSD warrants a rating higher than 70 percent.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

In a June 1998 rating decision, the RO granted the veteran 
service connection for PTSD.  A 30 percent evaluation was 
assigned, effective February 28, 1997.

In a September 2003 rating decision, the RO increased the 
veteran's rating for PTSD to 70 percent, effective May 15, 
2003.  This increased rating was based on evidence from a 
July 2003 VA examination which showed that the veteran 
experienced the following symptoms of PTSD: nightmares two to 
three times per week; hypervigilance; occasional suicidal 
thinking; increased stress; and flashbacks.  The veteran was 
assigned a GAF score of 45 at that time, indicative of severe 
symptoms.  The examiner noted that the veteran's PTSD was 
severe and continued to be increasing in severity and 
intensity since her previous evaluation.  The examiner's 
diagnosis was PTSD, severe and chronic and dysthymic 
disorder, moderate.

In February 2004, the veteran filed a claim for an increased 
disability rating for her service-connected PTSD based on 
unemployability.  In response to her claim, she was afforded 
a VA examination in April 2004.  The results of the 
examination showed that the veteran was experiencing the 
following PTSD symptoms at that time: nightmares once per 
week, sometimes with sleepwalking; flashbacks twice per 
month; daily intrusive thoughts and memories; avoidance 
behavior; social isolation; occasional trouble with 
concentration and memory; exaggerated startle response; easy 
irritability and frustration; depression; crying spells; 
suicidal thoughts; lethargy and fatigue.  She also reported 
that the only close social relationship she had was with her 
husband.  

On mental status examination, the veteran was casually and 
neatly dressed; speech was normal; she was cooperative and 
oriented; her mood was sad; affect was somewhat sad and 
blunted; there was no evidence of any thought disorder; 
cognition and memory were normal.  The examiner described the 
veteran as moderately impaired socially, recreationally and 
vocationally as a result of her difficulty dealing with men 
due to her assaults in service that led to the onset of her 
PTSD.  The diagnosis was chronic PTSD, assigned a GAF score 
of 50.

In October 2004, the veteran filed another claim for an 
increased rating for PTSD, contending that other medical 
problems she was diagnosed with had caused an increase in her 
PTSD symptoms.  

In support of her claim, she submitted a December 2004 
statement from M.Q.E., Ph.D., one of her treatment providers 
since February 1997, who stated that due to the stress of a 
recent illness and pain, the veteran was experiencing 
increased depression, increased intrusive thoughts and 
memories of her military sexual trauma, increased anhedonia, 
increased feelings of numbness, decreased sleep and 
difficulty with hypervigilance.  

VA outpatient treatment records showed that since her 
examination in April 2004, the veteran had been alert and 
oriented in all spheres with a consistently dysphoric mood 
and an anxious affect.  She frequently reported feelings of 
depression, nightmares, difficulty sleeping and irritability, 
but consistently denied suicidal or homicidal ideations or 
auditory or visual hallucination.  An increased hyperstartle 
response as well as flashbacks and intrusive thoughts were 
also noted.  Reported GAF scores were between 50 and 55, 
indicative of moderate symptoms and moderate difficulty in 
social and occupational functioning.  In August of 2004, the 
veteran reported that she was still working part-time, but in 
December 2004, she reported that she was not working due to 
physical problems.  

In her June 2005 notice of disagreement, the veteran 
requested that she be given another VA examination to 
determine the then current level of severity of her PTSD.  
She was afforded such an examination in July 2006.

The July 2006 examiner noted that the veteran had earned a 
degree in digital media since her last examination, and that 
she was still married and still working three days a week at 
the Mountain Home VA.  The examiner also indicated that the 
veteran's nightmares had increased; that she was waking 3-5 
times per night with anxiety; that she was still having 
flashbacks twice per month; and that she was still having 
daily thoughts and memories about her traumatic experiences.  
He also noted that the veteran had a great deal of anger, 
rage and irritability, and that she had a tendency to become 
violent and kick furniture, but he also specifically noted 
that she had never been violent with any person even though 
she had thoughts of hurting people who had ignored her.  The 
veteran was still avoiding being alone with men and having 
contact with men that she considered possibly threatening in 
public or at work, and she avoided watching media about 
sexual violence and rape as well as romantic stories.  She 
was also avoiding sex with her husband.  She was still 
socially isolated from the public and avoided crowds and 
groups, and was also emotionally isolated from her husband 
and daughter.  She continued to be very vigilant and 
watchful, especially around men, and continued to have an 
exaggerated startle response.  Her depressive symptoms had 
also increased, with her experiencing sad mood and crying 
spells on a regular basis.  She also continued to experience 
some loss of concentration and memory, anhedonia, lethargy 
and fatigue.  She denied suicidality or psychotic symptoms, 
but reported that she continued to worry about everything.

On mental status examination, she was casually and neatly 
dressed, attentive and cooperative, with normal rate and 
rhythm to her speech.  She was oriented times four.  Her mood 
was sad and affect was blunted to sad with a lot of 
tearfulness throughout the interview.  Fund of knowledge was 
above average and there was no evidence of any thought 
disorder.  Cognition and memory were both intact.  The 
examiner noted that the veteran's social and recreational 
skills continued to be impaired at a moderate to severe 
level, and that her vocational impairment continued to be 
mild to moderate, but indicated that she was able to work.  
He also noted that the veteran's PTSD symptoms seemed to have 
been exacerbated by the process she had gone through with her 
medical care for an unrelated illness.  The veteran was again 
diagnosed with PTSD, chronic, and major depressive disorder, 
recurrent, moderate.  She was assigned a GAF score of 45.

The veteran's most recent VA outpatient treatment records 
show that the veteran was seen for an increase in such 
symptoms as anxiety and depression surrounding other non 
service-connected health issues, marital problems and 
occupational related problems.  Her mood and affect during 
these sessions ranged from depressed and anxious, euthymic, 
dysphoric and normal, and dysphoric and congruent.  She did 
not express suicidal or homicidal ideation, and there were no 
symptoms of psychosis.  In June 2007, the notes indicate that 
the veteran had been out of work for almost two weeks due to 
an increase in her PTSD and depression symptoms.  As a 
result, her anti-depressant medications were increased.  In 
August 2007, the veteran reported that the increase in her 
medication appeared to be helping her regain her 
psychological equilibrium and that she had returned to work.

During her October 2007 hearing, the veteran testified that 
she was working full time, although she took off often due to 
her PTSD.  She also reported that she was somewhat socially 
isolated at work in that she did not like to interact with 
her co-workers, and that she was prone to unprovoked crying 
spells.  However, she also reported that she was applying for 
and would like to obtain another position at the VA which 
would require her to work with others and motivate people.  
See October 2007 Hearing Transcript.

Although the veteran reports that she is socially isolated 
and takes leave from work often due to her PTSD symptoms, she 
does not display the type or severity of symptoms that would 
support a 100 percent schedular rating on the basis of total 
occupational and social impairment.  The veteran reports that 
she has taken a large amount of time off from work due to her 
PTSD symptoms, and has submitted leave records showing that 
she used approximately 377 hours of leave - including 121.25 
hours of leave without pay - between November 2006 and 
September 2007.  Her treatment records also refer to her 
significant leave use at times due to her PTSD symptoms.  
Nonetheless, she reports that she is still employed on a 
full-time basis and that she does go to work.  Moreover, she 
has not exhibited gross impairment in thought processes or 
communication.  Rather, her speech and cognition have both 
been normal on mental status examination.  She does not have 
persistent delusions or hallucinations.  She does not exhibit 
grossly inappropriate behavior.  Although she reports that 
she cries sporadically at work, and she has been noted to be 
tearful on examination, she has also always been noted to be 
attentive and cooperative on examination, as she seemed to be 
during the hearing.  The record does not show that she is 
considered a persistent danger to herself or others.  She has 
been neatly groomed and dressed, and maintains more than 
minimal personal hygiene.  She has also been oriented to time 
and place.  Thus, the Board concludes that a schedular 100 
percent rating is not supported by the evidence.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In November 2004, prior to the initial adjudication of the 
claim, and in August 2005, the veteran was provided with the 
notice required by section 5103(a), to include notice that 
she submit any pertinent evidence in her possession.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).


The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for her 
increased rating claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has determined that an increased rating 
for PTSD is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board acknowledges that the notice provided in November 
2004 and August 2005 did not cover all of the elements of the 
notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the 2004 and 2005 notice 
suggested types of evidence, including both medical and lay 
evidence, that could support the veteran's claim for 
increase, and the veteran was given the specific rating 
criteria in the statement of the case.  Therefore, she had 
actual notice of the rating criteria to be applied to the 
disability at issue.  The veteran also provided specific 
information concerning her disabling manifestations during 
the course of his claim and appeal.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

After giving the required notice and completing all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the veteran.


ORDER

An increased rating for PTSD is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


